In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 17‐2818

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


DEMARREL T. JONES, also known as
ROOSEVELT TUCKER,
                                                Defendant‐Appellant.


         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
          No. 2:16‐cr‐00179‐PP‐1 — Pamela Pepper, Judge. 



     ARGUED FEBRUARY 22, 2018 — DECIDED MAY 9, 2018


   Before BAUER, EASTERBROOK, and ROVNER, Circuit Judges.
    BAUER,  Circuit  Judge.    Demarrel  Jones  was  convicted  of
unlawfully possessing a firearm as a felon. Prior to trial, the
district  court  granted  a  motion  in  limine  to  preclude  cross‐
examination  of  Officer  Anthony  Milone  in  regard  to  his
testimony  in  United  States  v.  Brantley,  282  F.  Supp.  3d  1069
2                                                      No. 17‐2818

(E.D. Wis. 2017), where both the magistrate and district court
judge did not find his testimony accurate. Jones moved for a
new trial on grounds of improper vouching during the prosecu‐
tor’s rebuttal and a violation of his Sixth Amendment right by
precluding  the  judicial  evaluation  of  Officer  Milone’s  testi‐
mony in Brantley. The district court denied the motion and he
now appeals on the same grounds.
                       I.  BACKGROUND
    On appeal, Jones argues that the district court’s limitation
on  Jones’  cross‐examination  of  Milone  deprived  him  of  his
Sixth Amendment right to confrontation and thus, his right to
a fair trial. He further argues that the government exacerbated
the district court’s error through prosecutorial misconduct of
vouching for Officer Milone in its rebuttal argument. 
    At  trial,  this  case  hinged  on  the  credibility  of  Officer
Milone.  The  relevant  events  unfolded  as  follows.  Around
12:30 a.m. on August 9, 2016, while standing with a group of
men,  Jones  took  off  running  as  three  patrol  officers  in  an
unmarked police car approached the group. Officers Milone
and  Dillman  exited  the  car  and  pursued  Jones.  Identifying
themselves as police officers, they ordered Jones to stop, but he
refused. At trial, Officer Milone testified that, through the use
of  a  flashlight,  he  observed  Jones  holding  the  front  right
portion of his waistband while running. During their pursuit,
Officer Milone claimed that he observed Jones reach into his
pocket,  grab  a  firearm,  and  throw  it  over  a  fence.  Officer
Dillman stated that he heard the sound of the gun hitting the
ground.  After  the  pursuit,  a  gun  was  recovered  behind  the
same fence. 
No. 17‐2818                                                            3

    A  federal  grand  jury  returned  a  one‐count  indictment
against  Jones  charging  him  with  unlawful  possession  of  a
firearm as a felon, in violation of 18 U.S.C. § 922(g)(1). Before
trial,  the  government  filed  a  motion  in  limine  to  preclude
cross‐examination  of  Officer  Milone  based  on  testimony  he
gave  in  an  evidentiary  hearing  in  Brantley.  This  testimony
pertained to his recollection of an armed robbery investigation,
and his observations of the defendant from about eighty feet
away.
    The magistrate judge in Brantley concluded that he did not
believe Officer  Milone  was  able to identify  the  subject  from
this distance. The magistrate judge relied on the squad video
and photographs showing the amount of light outside at the
time  of  the  identification,  as  well  as  the  investigator’s  testi‐
mony  that  she  was  unable  to  see  anything  from  the  same
location as Officer Milone. In so finding, the magistrate judge
emphasized  that  he  was  not  suggesting  that  Officer  Milone
testified untruthfully, but rather that his testimony reflected an
inaccurate recollection of the sequence of events. The district
court later concluded the same. 
   The district court in Jones’ case granted the government’s
motion in limine, stating that the magistrate judge did not find
Officer Milone untruthful, and thus, testimony about details
from Brantley would prove unduly prejudicial. 
    Trial commenced and during closing arguments, defense
counsel  commented  on  the  general  state  of  prison  and  the
likelihood of innocent people sitting in prison today. Counsel
also strayed into comments about shootings by police across
4                                                     No. 17‐2818

the  country.  The  prosecutor  rebutted,  amongst  other  com‐
ments, as follows:
       The defense suggests that Officers Milone and
       Dillman essentially sat in that chair, under oath,
       and  told  you  something  less  than  the  truth  in
       this  matter.  Now,  they’re  Officers  of  the  Mil‐
       waukee Police Department and their currency
       is their reputation, and in this particular case if
       their currency is their reputation then ‐‐ and if
       Mr. Jones is someone they believe has commit‐
       ted a crime, if what the Defense says is true, that
       the  officers  were  less  than  truthful,  then  why
       stop at one officer saying “I saw him throw it
       over?” Why not, why didn’t both officers come
       in  and  say  “Yes,  we  both  had  our  flashlights
       trained on the Defendant. Yes, we both saw him
       throw it over the fence. Yes, we had on our body
       cameras  but  they  were  absolutely  defective.”
       Why not that extra mile? I think it strains credu‐
       lity  and  common  sense  in  this  case  to  believe
       that  the  Officers  (sic)  came  in  here  and  were
       anything less than truthful.
   Defense counsel objected to this last sentence, but the judge
overruled this objection. The prosecutor then asked the jury to
put themselves in the shoes of the residents where the defen‐
dant  was  arrested.  Defense  counsel  objected,  and  the  judge
sustained,  giving  the  jury  proper  curative  instructions.  The
jury  also  received  opening  and  closing  instructions  that  the
lawyers’  arguments  were  not  evidence  and  that  they  must
No. 17‐2818                                                               5

decide  the  case  only  on  the  evidence.  After  three  hours  of
deliberation, the jury found Jones guilty. 
    On June 16, 2017, Jones filed a motion for a new trial based
on  two  grounds:  prosecutorial  misconduct  for  improper
vouching  and  a  Sixth  Amendment  violation  for  precluding
cross‐examination of Officer Milone about Brantley. The judge
denied this motion on both grounds and imposed a sentence
of 48 months’ imprisonment. Jones then timely filed an appeal. 
                            II.  ANALYSIS
    A. Cross‐Examination of Officer Milone
    Jones argues the district  court deprived him of his Sixth
Amendment rights in denying him the opportunity to cross‐
examine Officer Milone about his testimony in Brantley and the
magistrate  judge’s  findings  about  his  testimony.  A  district
court is afforded “broad discretion to permit or exclude cross‐
examination.” United States v. Abair, 746 F.3d 260, 269 (7th Cir.
2014). Appellate review of a district court’s decision to limit the
scope of cross‐examination is deferential, thus we review only
for an abuse of discretion. Id. Only if the Sixth Amendment
right  to  confrontation  is  implicated  do  we  review  de  novo.
United  States  v.  Holt,    486  F.3d  997,    1001  (7th  Cir.  2007).  In
practice,  this  means  “close  cases  are  resolved  in  favor  of
upholding  the  judge’s  exercise  of  discretion  to  control  the
admission of evidence at trial; reversal is appropriate only if no
reasonable judge would make the same decision.” Abair, 746
F.3d at 269.
   The Sixth Amendment’s Confrontation Clause guarantees
two protections to a criminal defendant: the right to physically
6                                                     No. 17‐2818

confront  and,  relevant  here,  to  cross‐examine  witnesses
testifying against him. Pennsylvania v. Ritchie, 480 U.S. 39, 51
(1987). A violation of this right occurs when a defendant is not
afforded “the opportunity to show that a witness is biased, or
that the testimony is exaggerated or unbelievable.” Id. at 51–52.
However, this right does not provide “an unlimited right to
pursue any subject on cross‐examination.” Searcy v. Jaimet, 332
F.3d  1081,  1090  (7th  Cir.  2003).  “Trial  judges  retain  wide
latitude … to impose reasonable limits on such cross‐examina‐
tion based on concerns about, among other things, harassment,
prejudice,  confusion  of  the  issues,  the  witness’  safety,  or
interrogation that is repetitive or only marginally relevant.”
Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). 
     Federal Rule of Evidence 608 governs the admissibility of
evidence of a witness’s character or conduct. Rule 608(b) states,
“extrinsic evidence is not admissible to prove specific instances
of a witness’s conduct in order to attack or support the wit‐
ness’s character for truthfulness. But the court may, on cross‐
examination,  allow  them  to  be  inquired  into  if  they
are probative of the character for truthfulness or untruthful‐
ness … .” Fed. R. Evid. 608(b). In determining whether evi‐
dence of a specific instance is admissible under 608(b), we turn
to Rule 403. Thompson v. City of Chicago, 722 F.3d 963, 977 (7th
Cir. 2013). Rule 403 allows a court to exclude relevant evidence
“if its probative value is substantially outweighed by a danger
of one or more of the following: unfair prejudice, confusing of
issues, [or] misleading the jury … .” Because we do not find an
implication of Jones’ Sixth Amendment rights, we review the
district court’s decision for an abuse of discretion.
No. 17‐2818                                                          7

     Even if the district court had allowed Jones to attack Officer
Milone on cross about  his  credibility  in relation  to  his testi‐
mony  in  Brantley,  the  defense  would  not  have  been  able  to
solicit  an  answer  that  any  judge  had  previously  found  that
Officer Milone had lied, been untruthful, or purposely misled
a  jury  in  prior  testimony.  Both  judges  that  ruled  in  Brantley
indicated they did not find Officer Milone to have lied, been
untruthful, or misleading with his testimony. Rather, the line
of  questioning  Jones  would  have  had  to  use  would  have
been about the specific facts Officer Milone testified to in the
Brantley case. This line of questioning would have taken the
trial testimony on an irrelevant tangent that would likely have
confused the jury as to the information relevant to their own
determination as to the charges against Jones. Furthermore, the
probative values would have been substantially outweighed
by the danger of unfair prejudice and confusion of the issues,
thus the court appropriately excluded it. Accordingly, we find
the  district  court  did  not  abuse  its  discretion  in  prohibiting
Jones from cross‐examining Officer Milone about credibility
findings in Brantley.
   B. Prosecutor’s Statements in Rebuttal 
    Jones next contends the district court erred in denying a
new  trial  due  to  the  prosecutor  improperly  vouching  for
Officer  Milone’s  credibility  in  her  rebuttal  argument.  “We
review for abuse of discretion a district court’s denial of a new
trial based on alleged prosecutorial misconduct.” United States
v. Bloom, 846 F.3d 243, 254 (7th Cir. 2017). In making such a
determination, we must first “determine whether the prosecu‐
tor’s conduct  was  improper  in  itself.” Id. If it  was,  we must
then  determine,  in  light  of  the  whole  record,  whether  the
8                                                         No. 17‐2818

defendant  was  denied  a  fair  trial  because  of  the  improper
conduct.  Id.  We  turn  to  the  following  five  factors  when
reaching such a determination: “(1) the nature and seriousness
of the misconduct; (2) the extent to which the comments were
invited by the defense; (3) the extent to which any prejudice
was ameliorated by the court’s instruction to the jury; (4) the
defense’s  opportunity  to  counter  any  prejudice;  and  (5)  the
weight  of  the  evidence  supporting  the  conviction.”  United
States v. Bowman, 353 F.3d 546, 550 (7th Cir. 2003). Though not
impossible, improper statements made in closing arguments
rarely constitute reversible error. United States v. Philpot, 733
F.3d 734, 745–46 (7th Cir. 2013). 
    Impermissible  vouching  occurs  when  a  prosecutor  ex‐
presses her personal belief in the truthfulness of a witness, or
when a prosecutor implies that facts not in evidence lend to a
witness’s credibility. United States v. Wolfe, 701 F.3d 1206, 1212
(7th Cir. 2012). However, a comment about a witness’s credibil‐
ity  that  “reflects  reasonable  inferences  from  the  evidence
adduced at trial rather than personal opinion” are permissible.
Id. (quoting United States v. Nunez, 532 F.3d 645, 654 (7th Cir.
2008)). 
    Jones  argues  the  prosecutor  improperly  vouched  for
Officer Milone’s credibility in her rebuttal when she stated that
the  officers’  “currency  is  their  reputation,”  that,  “I  think  it
strains credulity and common sense” to not believe the officers.
    Although this was not an ideal use of words, we do not find
the prosecutor improperly vouched for the officers’ credibility.
As the district court noted, nothing the prosecutor said brought
in  outside  evidence  or  spoke  to  her  personal  belief  in  the
No. 17‐2818                                                   9

truthfulness of Officer Milone. Rather, she invited the jury to
use  common  sense  in  drawing  a  conclusion  about  Officer
Milone’s  credibility  and  buffered  this  statement  with  her
credibility argument. While she used the phrase “I think,” it
was in context of encouraging the jury to use their common
sense, not in context of drawing a conclusion from the evidence
for the jury. We will admit that this statement was dangerously
close to improper vouching, however we agree with the district
court’s conclusion and do not believe the prosecutor’s state‐
ments amounted to reversible error.  
                     III.  CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
findings.